Citation Nr: 1146146	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  05-06 745A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an acquired psychiatric disability, claimed as generalized anxiety disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to December 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

In April 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to obtain records from the Social Security Administration (SSA), as well as a VA medical opinion.  The action specified in the April 2011 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

In September 2011, the Veteran submitted private medical records, but waived RO review in a November 2011 statement from his representative.  


FINDING OF FACT

The Veteran's acquired psychiatric disability did not have onset in service and was not caused or aggravated by the Veteran's active military service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disability, claimed as generalized anxiety disorder, have not been met.  38 U.S.C.A. § 1110, 1112 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309, 3.310 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

Certain chronic diseases, including psychosis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2011). 

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  

In cases of aggravation of a veteran's non-service-connected disability by a service-connected disability, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R.  § 3.322.   

Service treatment records show that the Veteran complained of nervousness in service and was diagnosed with an aggressive personality disorder determined to exist prior to service.  According to a September 1969 consultation sheet, the Veteran's "nervousness" had existed for more than two years (placing onset prior to enlistment) and symptoms included tantrums, crying, and occasionally violence against siblings.  A September 1969 psychiatric consultation report notes that the Veteran had been treated with tranquilizing medication for approximately a year prior to his enlistment.  The Veteran was administratively discharged and his personality disorder documented on his separation examination in November 1969.  

At a compensation and pension examination in November 1970, the Veteran was diagnosed with a chronic anxiety reaction.  There was no evidence of psychosis at that time.  There is no evidence of complaints of, or treatment for, an acquired psychiatric disability from 1970 until 1993, more than twenty years after separation from service.  

A February 1995 letter documents that Dr. L.B. treated the Veteran on fourteen occasions for major depression from July 1993 until August 1994.  Although Dr. L.B. did not specifically offer an opinion regarding the etiology of the Veteran's psychiatric disability, he did note that that the Veteran's prognosis was poor, due to his deterioration of health.  

Treatment records from Sun Valley Behavioral Medical Center show treatment for depression in 2004 and 2006 with reported onset of symptoms in 1993, more than 20 years after service, providing evidence against this claim.

VA treatment records from 2002 show a diagnosis of depression.  

SSA records show that the Veteran is receiving disability compensation for a low back disability that had onset in the early 1990s, as well as for a mood disorder.  It appears that the Veteran underwent a laminectomy in 1993 but continued to experience severe pain in the back and lower extremities, resulting in an addiction to pain medication.  The Veteran lost his nursing license and has not worked since 1994.  

The Veteran was afforded a VA examination in May 2011 to determine the etiology of his current acquired psychiatric disability.  At that examination, the Veteran reported a history of antisocial behavior, including hanging out with gangs and frequent altercations both during and after service.  The Veteran also reported that he was a registered nurse and worked successfully in the nursing profession for about twenty years until 1993.  The Veteran complained that his back pain makes him feel sad and depressed and that he always feels tired and lacks motivation.  He reported that he worries constantly and is often angry.  

The Board finds that the Veteran's statement that his nonservice connected back disability makes him depressed only provides factual evidence against his own claim.

The examiner noted that the Veteran related with pride that he is a violent person who is not afraid to fight and did not spontaneously report being nervous or depressed after getting out of the navy or when working as a nurse.  He did not appear anxious or depressed during his interview.  The examiner diagnosed the Veteran with depressive disorder, not otherwise specified, likely associated with chronic pain and a personality disorder not otherwise specified with a tendency towards violence.  

The examiner opined:

[The Veteran] likely did not have an anxiety disorder in 1969 or 1970, when he was prescribed Valium in the Navy.  He was prescribed that medication for aggressiveness, which is the result of an unspecified personality disorder, perhaps resulting from a childhood of poverty and deprivation and growing up with gang members.  Although [the Veteran] was prescribed Valium while on active duty, it appears that he was given that medication to try to control aggressive impulses and a tendency towards violence.  [The Veteran] reports being angry and aggressive while in the Navy, which led to his discharge from the Navy after less than a year of service.  

[The Veteran's] current psychiatric condition is moderate in severity, but is vague and difficult to describe.  It is apparent that chronic severe pain contributes to chronic low mood.  His tendency towards violence, exemplified by his carrying a knife and pulling a knife on a man ten years ago, has been present since he was a youth.  My opinion is that the military service in the Navy neither caused nor aggravated any psychiatric disorder.  He was functioning well until 1993, when he injured his back, and the majority of his psychiatric problems are related to his back injury and to a personality disorder not otherwise specified with a tendency towards fighting and violence.  It is not as likely as not that his current psychiatric disability had onset in the service or was aggravated by his military service.  

Based on the above evidence, the Board finds that entitlement to service connection for an acquired psychiatric disability is not warranted.  

The only acquired psychiatric disability the Veteran was diagnosed with in service was an aggressive personality disorder.  Congenital or developmental defects, which include personality disorders, are not "diseases" within the meaning of applicable legislation providing compensation benefits, as provided under 38 C.F.R. § 3.303(c); see also Terry v. Principi, 340 F. 3d 1378, 1382-83 (Fed. Cir. 2003).

This personality disorder was not noted at the time of the Veteran's enlistment.  A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) (2011).

For defects, infirmities, or disorders not noted when the veteran is examined, accepted and enrolled for service, the burden lies with the government to show, by clear and unmistakable evidence, that the defect, infirmity, or disorder both pre-existed and was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845 (Fed. Cir. 2006). 

The claimant is not required to show that the disease or injury increased in severity during service before VA meets both of these burdens.  See VAOPGCPREC 3-2003.

Here, the Board finds clear and convincing evidence exists that the Veteran's personality disorder preceded service and was not permanently aggravated by service.  

While the Veteran suggested in his March 2005 substantive appeal that his aggressiveness in service was because he needed to defend himself from other service members, it is clear from other evidence of record, including service treatment records and the Veteran's own reports at the May 2011 VA examination, that the Veteran's violent tendencies preceded his military service and continued after separation from service.  The Veteran's aggressiveness and propensity towards violence have been attributed to a pre-existing personality disorder.  The VA examiner opined that the Veteran's acquired psychiatric disability was not aggravated by his military service, providing more evidence against this claim.  

Additionally, post-service, other than an isolated diagnosis of an anxiety reaction in December 1970, there is no evidence of complaints of or treatment for an acquired psychiatric disability until the Veteran was diagnosed with depression in 1993, more than twenty years after separation from service, providing further evidence that the Veteran's personality disorder was not permanently aggravated by his active military service.  At his May 2011 VA examination, the Veteran reported that he had a successful nursing career for approximately twenty years until he injured his low back, providing even more evidence against his own claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.  Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  Here, the Board finds the long absence of psychiatric complaints significant, particularly given that the Veteran only sought psychiatric treatment in 1993 following a serious injury to the lumbar spine, that left the Veteran in severe pain and unable to work.  

The Board recognizes that the Veteran was in the past a registered nurse and as such, his contention that his current psychiatric disability is associated with service must be considered a medical opinion. 

In cases such as this, where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the U.S. Court of Appeals for Veterans Claims (Court) stated:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . .

So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiners and whether or not, and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the Board finds the opinion of the VA examiner to be significantly more probative than that of the Veteran.  First, the Board notes that the Veteran has an obvious pecuniary interest in establishing entitlement to VA benefits.  Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  See also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony). 

Secondly, the VA examiner is a medical doctor with a specialty in psychiatry.  Thus, his medical education and training is more extensive than that of the Veteran's and he is particularly qualified because of the nature of his specialty to offer an opinion as regarding the etiology of the Veteran's acquired psychiatric disability.  The examiner's medical knowledge is also more current as he is currently practicing medicine while the Veteran has not worked as a nurse for more than fifteen years.  

Additionally, the VA examiner provided a detailed rational for his opinion that is logical and supported by the evidence of record.  The Veteran was not diagnosed with depression until many years after service and the onset of his symptoms coincides with a serious injury that left the Veteran permanently disabled.  The Board finds that the Veteran's current depressive disorder did not have onset until many years after service and is unrelated to the Veteran's military service.  The Board further finds that the Veteran's personality disorder existed prior to his active military service and was not permanently aggravated by the Veteran's active military service.  

Finally, the Board must note that the Veteran's statements have not always been consistent.  In earlier statements to health care providers the Veteran appears to clearly and unmistakably indicate a problem that began years after service caused by depression over his back problem.  Such facts only undermine his current opinion that there is a connection between his current problem and service. 

In this case, for the reasons cited above, the Board finds clear and unmistakable evidence of the preexisting disability.  The Board finds that the service records and some statements even from the Veteran himself support this finding.  Further, the Board finds clear and unmistakable evidence that there was no increase in disability during service.  The Board finds that the post-service records and, once again, some of the Veteran's own statements to health care providers, support this finding.  The VA examiner's opinion provides even more evidence to support this finding. 

Accordingly, for all the above reasons, entitlement to service connection for an acquired psychiatric disability, claimed as anxiety disorder, is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to assist was satisfied by letters sent to the Veteran in January 2003 and March 2006.  These letters informed the Veteran of what evidence was required to substantiate his claim and of VA and the Veteran's respective duties for obtaining evidence.  The Veteran was also informed of how VA assigns disability ratings and effective dates.  

However, the duty to notify was not satisfied prior to the initial unfavorable decision on the claim by the AOJ.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to the initial AOJ decision by way of a letter sent to the appellant in March 2006.  Although the notice letter was not sent before the initial AOJ decision in this matter, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of her or his claim and given ample time to respond, but the AOJ also readjudicated the case by way of supplemental statements of the case issued in June 2006 and September 2011 after the notice was provided.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as well as VA treatment records and SSA records.  The Veteran submitted private medical records.  The appellant was afforded a VA medical examination in May 2011.  The examination is adequate and probative for VA purposes because the examiner relied on sufficient facts and data, provided a rationale for the opinion rendered, and there is no reason to believe that the examiner did not reliably apply reliable scientific principles to the facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


